Citation Nr: 1042928	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

REMAND

The Veteran had active military service from May 11, 1953 through 
July 14, 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing held in May 2010.  A transcript of 
the hearing is of record.

This case was remanded by the Board in June 2010 to obtain a 
medical opinion regarding the relationship between the Veteran's 
left leg disability and right leg disability and his time spent 
on active duty.  However, as will be explained below, the Board 
finds the July 2010 VA medical opinion insufficient, and finds 
that another remand is required to obtain a medical opinion.

The Veteran acknowledges that his left leg disability existed 
prior to service, but contends that his left leg disability 
permanently increased in severity during his active duty service.  
Specifically, the Veteran reported that he suffered from a left 
leg disability as a child, noting that his left leg was operated 
on when he was eleven or twelve years old, and resulted in 
residual scarring.  The Veteran stated that he was diagnosed with 
inflammatory rheumatism as a child, but alleges that after his 
childhood operation, several years passed without him 
experiencing any left leg problems or symptoms.  He reported that 
his left leg disability did not flare up until he entered 
military service, and the rigors of basic training caused his 
left leg to swell.  Essentially, the Veteran alleges that the 
rigors of boot camp permanently aggravated his pre-existing left 
leg disability.  The Veteran has also stated his belief that his 
right leg disability was the result of favoring his left leg.  
See May 2010 Board hearing.

The pertinent regulations state that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111.  History provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

The Board finds that remand is necessary in order to obtain a new 
VA examination with a medical opinion based upon the proper legal 
standard.  The Veteran underwent a VA examination in July 2010.  
The examiner opined that it was less likely than not that the 
Veteran's left leg osteomyelitis worsened or aggravated during 
his military service beyond the natural progression of the 
disease.  Unfortunately, the "less likely than not" language 
addresses only the preponderance of the evidence standard rather 
than the clear and unmistakable evidence needed to rebut the 
presumption of soundness.  Later in the opinion, the examiner 
provided another opinion that any worsening of the left leg 
osteomyelitis clearly and unmistakably was the result of the 
natural progression of the disease.  This presents a confusing 
response to the question at hand.  Further evidence of the 
confusing and contradictory nature of the examiner's statements 
is her conclusion that there was no documentation of any 
aggravation of the Veteran's pre-existing osteomyelitis during 
military service.  Moreover, the examiner did not address the 
right tibia osteomyelitis that appears to have first been noted 
in June 1953.  Clarification of these questions is now required.

Thus, on remand, a medical opinion addressing whether there is 
clear and unmistakable evidence (i.e., evidence that is 
undebatable) that the Veteran's leg disabilities pre-existed his 
entrance into active duty service in May 1953; and, if so, 
whether the evidence clearly and unmistakably shows that his each 
leg disability did not undergo a chronic increase in severity 
beyond the natural progression of the disease during the period 
from May 1953 to June 1953.  In providing this opinion, the 
examiner should consider all the evidence of record including the 
Veteran's report that his left leg disability pre-existed his 
active service (see May 2010 Board Hearing), a June 1953 Report 
of Medical History where the Veteran checked yes to the question 
of whether he ever experienced or now experiences leg cramps, and 
where he noted that his health was good except for his legs 
bothering him, and noted that his left leg was operated on five 
times when he was nine years old.  See June 1953 Report of 
Medical History.  In forming an opinion, the VA examiner should 
also consider the June 1953 Report of Medical Examination that 
included an abnormal clinical evaluation for both lower 
extremities, and noted that he had chronic, hematogenous 
osteomyelitis of both tibia, which was symptomatic for as long as 
the Veteran could remember; and a June 1953 Request for 
Discharge, signed by the Veteran, stating that he requested 
discharge for physical disability, noting that he had been 
notified based on preliminary findings that he was considered 
unfit for retention in the military service on account of a 
physical disability that was considered to have existed prior to 
May 11, 1953 (the date of his entrance into military service), 
and which appeared to be not incident to, or aggravated by, prior 
or subsequent military service.  The examiner should also 
consider a board proceeding which took place in June of 1953, 
subsequent to the Veteran's "request for discharge" letter.  
This June 1953 document noted that the Veteran had chronic, 
hematogenous osteomyelitis that was painful, not easily 
remediable, and stated that it prevented him from performing full 
or modified military duty.  This June 1953 report shows that the 
Veteran had a chronic inflammation of the bone of both legs and 
stated that he would be discharged from the military service, as 
he did not meet the minimum standard requirements for enlistment 
or induction.  

Secondly, although the record contains May 2006 and May 2010 
opinions by S.W., D.O., where Dr. W. opined that it was the 
Veteran's time in the military that caused an exacerbation and 
recurrence of the left leg osteomyelitis, and also noted that 
favoring the left leg caused the right knee to wear prematurely, 
Dr. W. did not provide a rationale for his opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
which only contains data and conclusions, and is not supported by 
reasons or rationale is accorded no probative weight).  In Savage 
v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient private examination reports 
or the Board must explain why such clarification is not needed.  
Acknowledging that VA has very little ability to compel non-VA 
medical personnel to comply with such a request, the Court 
limited its holding "to those instances in which the missing 
information is relevant, factual, and objective--that is, not a 
matter of opinion--and where the missing evidence bears greatly 
on the probative value of the examination report."  Id.  In this 
case, the missing rationale bears greatly on the probative value 
of the examination report, and Dr. W.'s opinion specifically 
addresses the matters on appeal before the Board.  Therefore, in 
accordance with Savage v. Shinseki, the Board finds that an 
attempt should be made to seek clarification from Dr. W., 
specifically, to obtain information regarding the basis for his 
report, whether he reviewed the records in the claims file, and 
to afford him opportunity to provide supporting rationale for his 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should contact S.W., D.O., of the 
Woodson Family Medical Clinic in Oklahoma 
to attempt to obtain supporting rationale 
for his May 2006 and May 2010 statements 
where he opined that it was the Veteran's 
time in the military that caused an 
exacerbation and recurrence of the left 
leg osteomyelitis, and also noted that 
favoring the left leg caused the Veteran's 
right knee to wear prematurely.  Dr. W. 
should be asked to indicate whether he 
reviewed the Veteran's service and post-
service records, specifically indicating 
which records he reviewed and relied on.  

2.  The Veteran should be scheduled for a 
VA examination performed by a physician.  
The Veteran's claims file must be reviewed 
by the examiner prior to the examination, 
including any newly received evidence or 
opinion from Dr. W.

After examining the Veteran and reviewing 
the claims file, the examiner should 
render an opinion as to whether the 
evidence clearly and unmistakably 
(undebatably) shows that the Veteran's leg 
disability-osteomyelitis-pre-existed his 
entry into active duty service in May 
1953, and the examiner should point to the 
evidence that causes him/her to arrive at 
such a conclusion.  Such an opinion should 
be provided for each leg.  If the examiner 
determines that osteomyelitis of either 
leg clearly and unmistakably pre-existed 
active duty service, he/she should provide 
an additional opinion as to whether the 
evidence clearly and unmistakably 
(undebatably) shows that the Veteran's leg 
osteomyelitis did not undergo a chronic 
increase in severity during the period of 
active duty from May 11, 1953 through July 
14, 1953.  In other words, the examiner 
should determine whether there is clear 
and unmistakable evidence demonstrating 
that the Veteran's osteomyelitis was not 
aggravated during his active military 
service.  Detailed reasons for the 
examiner's conclusions should be set 
forth.  The examiner should take into 
account and comment on the relevant 
evidence, in particular the June 1953 
Report of Medical Examination, the June 
1953 Report of Medical History and the 
June 1956 Report of Hospitalization.  

Finally, the VA examiner should provide an 
opinion as to whether any currently 
diagnosed right leg/knee (including 
degenerative joint disease of the right 
knee, and possible right leg 
osteomyelitis) began during active duty or 
was caused by or the result of left leg 
osteomyelitis.  All opinions expressed 
should contain a clear rationale, and 
where possible, supported by evidence 
found in the claims file.  After the 
requested report has been completed, the 
report should be reviewed to ensure that 
it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the Veteran's claim for 
service connection for left leg disability 
and right leg disability.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a Supplemental 
Statement of the Case and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

